DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 3/6/2020 is accepted.

Allowable Subject Matter
2.    Claims 30- 56 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 30  ,which include, a method for identifying a change in visual fixation of an individual over time, comprising the steps of: receiving a  data set collected from an eye tracking device indicative of an individual's visual fixation with respect to a  visual stimulus and  the individual's visual fixation corresponds to at least one spatial region-of-interest in the first visual stimulus; receiving a second data set collected from the eye tracking device indicative of the individual's visual fixation with respect to a second visual stimulus and  the individual's visual fixation corresponds to at least one spatial region-of-interest in the second visual stimulus, and  the second data set was collected during a second session performed after a first session in which the first data set was collected and  generating, via software executing on a processor, a representation of the first data set and the second data set, wherein the representation demonstrates visual fixation with respect to the at least one spatial region-of-interest; and calculating, via software executing on a processor, a rate-of-change in visual fixation for the individual from the first session to the second session based on the representation of the first data set and the second data set,  the rate-of-change in visual fixation from the first session to the second session for the individual is a marker of a developmental, cognitive, social, or mental disability or ability.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest reference Kiderman et al (2014/0313488 A1) discloses a method of measuring and analyzing ocular response in subject using stable pupillary parameters with video oculography system and  Singhar (2012/0288139 A1) discloses eye movement and visual fixation and processor (paragraph 0057) and Swindells et al (2010/0128118 A1) discloses identification of visual fixations in a video stream and eye tracking (paragraph 0020), all the reference alone or in a combination fail to disclose a method for identifying a change in visual fixation of an individual over time, comprising the steps of: receiving a first data set collected from an eye tracking device indicative of an individual's visual fixation with respect to a first visual stimulus and  receiving a second data set collected from the eye tracking device indicative of the individual's visual fixation with respect to a second visual stimulus and  a rate-of-change in visual fixation for the individual from the first session to the second session based on the representation of the first data set and the second data set.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/11/2022